UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                        )
ALICE M. FREEMAN,                                       )
                                                        )
                 Plaintiff,                             )
         v.                                             )       Civil Action No. 21-1775 (RBW)
                                                        )
                                                        )
DISTRICT OF COLUMBIA,
                                                        )
                        Defendant.                      )
                                                        )

                                        MEMORANDUM OPINION

         The plaintiff, Alice M. Freeman, proceeding pro se, brings this civil action against the

defendant, the District of Columbia, alleging that “the [d]efendant[’]s court system[,] judges[,]

and employee[s] . . . caused [the p]laintiff to be illegally and wrongfully evict[ed] [ ] from her

real property through the use of bias[-]related discrimination[,]” in violation of 42 U.S.C.

§ 2000(d). First Amended Complaint (“Am. Compl.”) ¶ 5, ECF No. 3. Currently pending

before the Court is the defendant’s motion to dismiss the plaintiff’s Amended Complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).1 See Defendant District of

Columbia’s Motion to Dismiss the Complaint with Prejudice (“Def.’s Mot.” or the “defendant’s




1
  Although the defendant “moves [for dismissal] under Fed[eral] R[ule of] Civ[il] Pro[cedure] 12(b)(6)[,]” it argues
that the plaintiff’s claim “is barred for lack of jurisdiction,” Defendant District of Columbia’s Motion to Dismiss the
Complaint with Prejudice (“Def.’s Mot.” or the “defendant’s motion”) at 1, ECF No. 4, which is properly addressed
under Rule 12(b)(1), see Fed. R. Civ. P. 12(b)(1). Because the Court’s ruling on dismissal pursuant to Rule 12(b)(1)
is ultimately dispositive, see infra Section III, the Court need not conduct a Rule 12(b)(6) analysis, see Sledge v.
United States, 723 F. Supp. 2d 87, 91 (D.D.C. 2010) (“Once a court ‘determines that it lacks subject matter
jurisdiction, it can proceed no further.’” (quoting Simpkins v. D.C. Gov’t, 108 F.3d 366, 371 (D.C. Cir. 1997)); see
also Green v. Stuyvesant, 505 F. Supp. 2d 176, 177 n.2 (D.D.C. 2007) (Walton, J.) (“[D]ue to the resolution of the
defendants’ Rule 12(b)(1) request, the Court does not need to address [ ] alternative grounds for dismissal at this
time.”).
motion”) at 1, ECF No. 4. Upon careful consideration of the parties’ submissions,2 the Court

concludes for the following reasons that it must grant the defendant’s motion.

                                          I.       BACKGROUND

A.       Factual Background

         As best as the Court can discern from the plaintiff’s Amended Complaint, she alleges that

the “[d]efendant[’]s court system and its Landlord Tenant branch[,] [ ] through practices related

to bias and discrimination against [her,]” Am. Compl. ¶ 11, “at various stages of litigation

activities[,]” id. ¶ 12, “caused [her] to be illegally evicted from her real property[,]” id. ¶ 11. The

plaintiff alleges that the “[d]efendant exacted its bias[-]related discrimination practices against

[her]” “because of [her] husband[] Cleo L. Holmes[’s ] years of dedication and advocacy to his

community[.]” Id. at 8. For her alleged injuries, the plaintiff “is seeking punitive damages”

equal to “the value of the real property [from which she] was [allegedly] illegally evicted[.]” Id.

¶ 11. The prior landlord-tenant and foreclosure-related “litigation activities[,]” id. ¶ 12,

referenced in the plaintiff’s Amended Complaint, see id. ¶¶ 6–10, are described in greater detail

below.

     1. The 2010 Foreclosure Action

         The first case referenced in the plaintiff’s Amended Complaint is a lawsuit that she filed

in the Superior Court of the District of Columbia on June 18, 2010 (the “2010 Foreclosure

Action”), seeking “the return of her real property when [she] was informed by [the] lender [that]

her real property was purchased at [an] auction by Fannie Mae and [that she] must vacate [the

property] immediately.” Am. Compl. ¶ 6; see also Dunston v. SunTrust Mortg., Inc., No. 2010


2
 In addition to the filings already identified, the Court considered the following submission in rendering its
decision: (1) the Plaintiff[’s] Response to Defendant District of Columbia[’s] Motion to Dismiss the Complaint with
Prejudice (“Pl.’s Opp’n”), ECF No. 5.



                                                         2
CA 004562 R(RP) (D.C. Super. Ct. June 18, 2010). On July 16, 2010, the defendants in the

2010 Foreclosure Action removed the case to this Court, see Am. Compl. ¶ 6; Defendants

SunTrust Mortgage, Inc. and Federal Home Mortgage Corporation’s Notice of Removal at 1,

Dunston v. SunTrust Mortg., Inc., Civ. Action No. 10-1208 (D.D.C. 2010) (“Freeman 2010”),

ECF No. 1, and the case was assigned to Judge Robert L. Wilkins, see Docket Entry (Jan. 21,

2011), Freeman 2010. The parties ultimately reached a settlement in the case, see Joint

Stipulation of Dismissal with Prejudice and Release of Escrowed Monies to Defendant SunTrust

Mortgage, Inc. at 1, Freeman 2010, ECF No. 73, and the Court issued a Consent Order, stating

that “[t]itle to the residential property . . . known as 5848 Eastern Avenue, N.E., Washington, DC

20011 (‘Freeman Property’) was never affected [by the attempted foreclosure sales on April 7,

2010], and thus, remains in the name of Alice M. Freeman[,]” Consent Order at 1,

Freeman 2010, ECF No. 75.

       The plaintiff alleges that, “[w]hile [she] was in [federal] court litigating her cause of

action against Fannie Mae [in the 2010 Foreclosure Action], [she] was illegally summoned to

appear [on] August 18, 2011[,] in [the d]efendant[’]s landlord tenant branch[] [for] case [number

2011 LTB] 019387 to answer a Verified Complaint for Possession of Real Property.” Am.

Compl. ¶ 6. The plaintiff further alleges that the “[Superior Court] judges exhibited

bias[-]related discrimination in their harassing comments as [the p]laintiff referenced her being

in federal court” for the 2010 Foreclosure Action and that the “harsh and petulant actions against

the [p]laintiff continue[] today as a search of [the p]laintiff’s name on the [d]efendant[’]s court

system ‘cases online’ [ ] [contains] no mention of case number [2011] LTB 019387 ever being

filed against [the p]laintiff.” Id. The plaintiff “ask[s] this [C]ourt to order [the d]efendant to




                                                  3
restore case [number] 2011 LTB 019387 . . . on DC Cases Online to allow [the p]laintiff

unobstructed access to information contained therein.” Id. ¶ 7.

       2. The 2015 Foreclosure Action

          The second lawsuit described in the plaintiff’s Amended Complaint is a May 2015

foreclosure suit brought by SunTrust Mortgage, Inc. against the plaintiff (the “2015 Foreclosure

Action”). See Am. Compl. ¶¶ 7–8; SunTrust Mortg., Inc. v. Freeman, No. 2015 CA 003501

R(RP) (D.C. Super. Ct. May 12, 2015) (“Freeman 2015”). On June 20, 2016, the Superior Court

granted judgment in favor of SunTrust Mortgage, Inc., see Docket Entry (June 20, 2016),

Freeman 2015, and, on January 3, 2018, the property was sold, see Am. Compl. ¶ 8; Docket

Entry (Jan. 26, 2018), Freeman 2015. On November 2, 2018, the Superior Court issued an order

granting the motion of the plaintiff in that case to ratify the accounting and closing the case. See

Order at 1–2 (Nov. 2, 2018), Freeman 2015. With respect to the 2015 Foreclosure Action, the

plaintiff alleges that the “[d]efendant[’]s court system, [specifically] Judge [John] Mott, with

bias[-]related discrimination[,] allowed [the January 3, 2018] sale to go forward.” Am. Compl.

¶ 8.

       3. The 2018 Foreclosure and Collateral Actions

          Finally, the plaintiff’s Amended Complaint references three lawsuits filed in Superior

Court in 2018. See id. ¶¶ 8–10. Two of those lawsuits were attempts by the plaintiff, along with

other plaintiffs, “to halt all foreclosure sales[.]” Id. ¶ 8; see Tate v. D.C. Superior Ct.,

No. 2018 CA 000008 B (D.C. Super. Ct. Jan. 2, 2018) (“Tate I”); Tate v. D.C. Superior Ct.,

No. 2018 CA 001915 B (D.C. Super. Ct. Mar. 20, 2018) (“Tate II”) (the “2018 Collateral

Action”). In Tate I, the plaintiffs entered a “voluntary dismissal” “[o]n March 20, 2018[.]”

Am. Compl. ¶ 9. Subsequently, the Superior Court dismissed the 2018 Collateral Action with

prejudice on June 22, 2018, see Docket Entry (June 22, 2018), Tate II, and dismissed the case


                                                   4
again on March 15, 2019, after the District of Columbia Court of Appeals remanded the case to

the Superior Court for clarification of its decision, see Docket Entry (Mar. 15, 2019), Tate II. On

June 30, 2020, the District of Columbia Court of Appeals affirmed the Superior Court’s

March 15, 2019 dismissal of the complaint in the 2018 Collateral Action. See Judgment at 1–2,

Ford v. D.C. Superior Ct., No. 19-cv-530 (D.C. June 30, 2020).

       The third lawsuit was brought by Uptown Development, LLC on March 20, 2018, against

the plaintiff and others, seeking possession of a property located at 5848 Eastern Ave NE,

Washington, DC 20017 (the “2018 Foreclosure Action”). See Verified Complaint for Possession

of Real Property at 1, Uptown Dev. LLC v. Freeman, No. 2018 LTB 006982 (D.C. Super. Ct.

Mar. 20, 2018) (“Uptown Development”); Am. Compl. ¶ 10. The plaintiff alleges that, during

the litigation of the 2018 Foreclosure Action, “[Superior Court] Judge [Michael] Rankin . . .

repeatedly admonished [her for] her participation in [the 2018 Collateral Action.]” Am. Compl.

¶ 10. The 2018 Foreclosure Action was resolved on July 2, 2018, when the Superior Court’s

Writ of Restitution, granting possession of the property to Uptown Development, LLC, was

executed. See Writ of Restitution at 1–2, Uptown Development. The plaintiff alleges that the

issuance and execution of the July 2, 2018 Writ of Restitution “result[ed] in [the p]laintiff being

illegally evicted from her real property.” Am. Compl. ¶ 10.

B.     Procedural History

       On July 1, 2021, the plaintiff filed her initial Complaint in this case, see The Government

and It[s] Federal Financial Assistance Court System of Negative Bias and Discriminatory Acts to

Facil[i]tate Wrongful Evictions from Plaintiff[’s] Real Property (“Compl.”) at 1, ECF No. 1, and

on August 11, 2021, the plaintiff filed an Amended Complaint, see generally Am. Compl. On

November 16, 2021, the defendant filed its motion to dismiss, see Def.’s Mot. at 1, which is the




                                                 5
subject of this Memorandum Opinion. Subsequently, on November 30, 2021, the plaintiff filed

her opposition to the defendant’s motion. See Pl.’s Opp’n at 1.

                               II.     STANDARD OF REVIEW

       “Jurisdiction is a threshold issue which ordinarily must be addressed before the merits of

the case are reached.” William Penn Apartments v. D.C. Ct. of Appeals, 39 F. Supp. 3d 11, 15

(D.D.C. 2014) (citing Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. 1987); Walsh v. Hagee,

900 F. Supp. 2d 51, 55 (D.D.C. 2012)). If “a federal court concludes that it lacks subject-matter

jurisdiction, the court must dismiss the complaint in its entirety.” Arbaugh v. Y&H Corp.,

546 U.S. 500, 514 (2006); accord Fed. R. Civ. P. 12(h)(3). And, because “[i]t is to be presumed

that a cause lies outside [ ] [the Court’s] limited jurisdiction,” Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377 (1994), “the plaintiff bears the burden of establishing by a

preponderance of the evidence that the Court possesses jurisdiction[,]” Moore v. Bush,

535 F. Supp. 2d 46, 47 (D.D.C. 2008). Although “complaints filed by pro se litigants are held to

less stringent standards than those applied to formal pleadings drafted by lawyers, even a pro se

plaintiff bears the burden of establishing that the Court has subject[-]matter jurisdiction.”

Newby v. Obama, 681 F. Supp. 2d 53, 55 (D.D.C. 2010) (internal citations and internal quotation

marks omitted).

       In deciding a motion to dismiss based upon lack of subject-matter jurisdiction, “the

[C]ourt need not limit itself to the allegations of the complaint.” Grand Lodge of the Fraternal

Ord. of Police v. Ashcroft, 185 F. Supp. 2d 9, 14 (D.D.C. 2001). Rather, the “[C]ourt may

consider such materials outside the pleadings as it deems appropriate to resolve the question [of]

whether it has jurisdiction to hear the case.” Scolaro v. D.C. Bd. of Elections & Ethics,

104 F. Supp. 2d 18, 22 (D.D.C. 2000); see also Jerome Stevens Pharms., Inc. v. Food & Drug




                                                  6
Admin., 402 F.3d 1249, 1253 (D.C. Cir. 2005). Additionally, the Court must “assume the truth

of all material factual allegations in the complaint and ‘construe the complaint liberally, granting

[the] plaintiff the benefit of all inferences that can be derived from the facts alleged[.]’”

Am. Nat’l Ins. Co. v. Fed. Deposit Ins. Corp., 642 F.3d 1137, 1139 (D.C. Cir. 2011) (quoting

Thomas v. Principi, 394 F.3d 970, 972 (D.C. Cir. 2005)). However, “the [p]laintiff’s factual

allegations in the complaint . . . will bear closer scrutiny in resolving a 12(b)(1) motion than in

resolving a 12(b)(6) motion for failure to state a claim.” Grand Lodge, 185 F. Supp. 2d at 13–14

(alterations in original) (internal quotation marks omitted).

                                         III.    ANALYSIS

       The defendant argues that the plaintiff’s claims should be dismissed because

“subject[-]matter jurisdiction is lacking” based on the Rooker-Feldman doctrine, Def.’s Mot. at

7, given that the plaintiff “asks this Court to review prior decisions of the D.C. Court of Appeals

and the D.C. Superior Court[,]” id. at 6. In response, the plaintiff argues that she “is not asking

the [C]ourt to review final judg[]ments of a state court in judicial proceedings[,]” Pl.’s Opp’n at

4, but rather she “intends to show the defendant[’s] . . . implicit bias against [her] to remove her

from her real property[,]” id. at 6. For the following reasons, the Court concludes that the

Rooker-Feldman doctrine bars the Court from exercising jurisdiction over the plaintiff’s claims.

       The Rooker-Feldman doctrine derives from the Supreme Court’s decisions in Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983), and precludes “a party losing in state court . . . from seeking what in

substance would be appellate review of the state judgment in a United States district court, based

on the losing party’s claim that the state judgment itself violates the loser’s federal rights.”

Johnson v. DeGrandy, 512 U.S. 997, 1005–06 (1994) (citing Feldman, 460 U.S. at 482;




                                                   7
Rooker, 263 U.S. at 416); see also Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002) (“The

Rooker-Feldman doctrine prevents lower federal courts from hearing cases that amount to the

functional equivalent of an appeal from a state court.”).

        The Supreme Court has clarified that the doctrine is “confined to cases . . . brought by

state-court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Thus,

in order for the Rooker-Feldman doctrine to bar a federal court from exercising jurisdiction over

a claim, three requirements must be met: (1) “[T]he party against whom the doctrine is invoked

must have actually been a party to the prior state-court judgment[;]” (2) “the claim raised in the

federal suit must have been actually raised or inextricably intertwined with the state-court

judgment[;]” and (3) “the federal claim must not be parallel to the state court claim.” Lance v.

Dennis, 546 U.S. 459, 462 (2006).

        Here, the prior state court judgments at issue are the judgments in the 2015 Foreclosure

Action, the 2018 Foreclosure Action, and the 2018 Collateral Action.3 The Court will begin by

addressing the first and third requirements of the Rooker-Feldman doctrine, before turning to the

second requirement.

A.      The First and Third Rooker-Feldman Requirements

        The first and third criteria necessary for the Rooker-Feldman doctrine to apply are clearly

satisfied in this case. With respect to the first requirement—i.e., that “the party against whom


3
  The plaintiff also alleges that she was “illegally summoned to appear” for case number 2011 LTB 019387 in
Superior Court and that the “[Superior Court] judges exhibited bias[-]related discrimination in their harassing
comments as [the p]laintiff referenced her being in federal court” for the 2010 Foreclosure Action. Am. Compl. ¶ 6;
see supra Section I.A.1. However, the relief that the plaintiff requests—“[an] order [requiring the d]efendant to
restore case [number] 2011 LTB 019387 . . . on DC Cases Online[,]” id. ¶ 7—is not the type of relief which this
Court has authority to issue.



                                                        8
the doctrine is invoked must have actually been a party to the prior state-court judgment[,]”

Lance, 546 U.S. at 462—the Rooker-Feldman doctrine is being invoked by the defendant against

the plaintiff, who was “a party to the prior state court judgment[s at issue,]” id., which involved

the foreclosure of her real property, see Am. Compl. ¶¶ 6–10; Freeman 2015 (listing the plaintiff

as a party on the docket); Tate II (same); Ford v. D.C. Superior Ct., No. 19-cv-530 (D.C. June

30, 2020) (same); Uptown Development (same).

        The third requirement of the Rooker-Feldman doctrine—i.e., that “the federal claim must

not be parallel to the state court claim[,]” Lance, 546 U.S. at 462—is also satisfied here. “A

federal-court claim is parallel to a state-court claim if it is filed after the state-court claim, but

before the state court enters judgment.” Bradley v. DeWine, 55 F. Supp. 3d 31, 42 (D.D.C.

2014) (citing Exxon Mobil, 544 U.S. at 289–91). The claims currently before this Court are “not

parallel to the state-court claim[s,]” Lance, 546 U.S. at 462, because the plaintiff initiated the

instant action after a final judgment was entered in each of the state court proceedings that she

seeks to challenge, see Compl. at 1 (initiating the instant action on July 1, 2021); Order at 2

(Nov. 2, 2018), Freeman 2015 (closing the 2015 Foreclosure Action on November 2, 2018);

Docket Entry (Mar. 15, 2019), Tate II (dismissing the 2018 Collateral Action on March 15,

2019); Judgment at 1–2, Ford v. D.C. Superior Ct., No. 19-cv-530 (D.C. June 30, 2020)

(affirming the Superior Court’s dismissal of the 2018 Collateral Action on June 30, 2020); Writ

of Restitution at 2, Uptown Development (closing the 2018 Foreclosure Action on June 2, 2018).

B.      The Second Rooker-Feldman Requirement

        To satisfy the second requirement of the Rooker-Feldman doctrine, “the claim raised in

the federal suit must have been actually raised or inextricably intertwined with the state-court

judgment[.]” Lance, 546 U.S. at 462. “[A] plaintiff’s federal court claims are ‘inextricably




                                                    9
intertwined’ with a prior state-court judgment unless their ‘core’ is ‘independent’ of that

judgment.” Bradley, 55 F. Supp. 3d at 41 (citing Stanton v. D.C. Ct. of Appeals, 127 F.3d 72, 76

(D.C. Cir. 1997)). In other words, “[a]n issue is ‘inextricably intertwined’ with a state court

judgment if ‘success on the federal claim depends upon a determination that the state court

wrongly decided the issues before it.’” Richardson v. Am. Sec. Mortg. Corp., 866 F. Supp. 2d

35, 38 (D.D.C. 2012) (quoting Plyler v. Moore, 129 F.3d 728, 731 (4th Cir. 1997)) (internal

quotation marks omitted).

       Here, the plaintiff alleges that the defendant, “at various stages of litigation activities[,]”

Am. Compl. ¶ 12, “caused [her] to be illegally and wrongfully evict[ed] [ ] from her real property

through the use of bias[-]related discrimination[,]” in violation of 42 U.S.C. § 2000(d), id. ¶ 5.

The plaintiff seeks damages amounting to “the value of the real property [from which she] was

[allegedly] illegally evicted[,]” id. ¶ 11, as a result of the 2018 Foreclosure Action, see id. ¶ 10.

Thus, “[f]ar from being ‘independent’ of the [judgments in the 2015 Foreclosure Action, the

2018 Collateral Action, and the 2018 Foreclosure Action], the ‘core’ of [the p]laintiff’s claims is

that the judgment[s] of foreclosure w[ere] invalid.” Terry v. First Merit Nat’l Bank, 75 F. Supp.

3d 499, 509 (D.D.C. 2014). “All of the injuries alleged in the [Amended] Complaint stem from

the foreclosure of the [plaintiff’s p]roperty[,]” Hunter v. U.S. Bank Nat. Ass’n, 698 F. Supp. 2d

94, 100 (D.D.C. 2010), and the plaintiff’s claims “presuppose that the foreclosure and eviction

were wrongfully conducted, which goes to the core of the prior state court foreclosure and

eviction judgments[,]” Jung v. Bank of America, N.A., Civil Action No.: 18-962 (RC), 2018 WL

6680579, at *5 (D.D.C. Dec. 19, 2018); see also Bradley, 55 F. Supp. 3d at 42 (concluding that

the plaintiff’s claims that the defendants “conspired to abuse the judicial process in order to

unlawfully deprive him of his property” were “far from [ ] ‘independent’ of the [state court




                                                  10
foreclosure] judgment” because the “‘core of [his] claims [wa]s that the state-court judgment was

fraudulent and therefore invalid”). Therefore, by asking the Court to award her “punitive

damages” equal to “the value of the real property [from which she] was [allegedly] illegally

evicted[,]” Am. Compl. ¶ 11, the plaintiff is “essentially ask[ing] the Court to reverse th[e] prior

state court decisions[,]” Jung, 2018 WL 6680579, at *5. Consequently, the plaintiff’s claims

“are inexplicably intertwined with [ ] state court judgment[s.]” Hunter, 698 F. Supp. 2d at 100.

           Accordingly, the Court concludes that all three of the Rooker-Feldman doctrine

requirements are satisfied in this case, and the Court therefore lacks subject-matter jurisdiction

over the plaintiff’s claims. See id. at 101 (granting Rule 12(b)(1) motion for lack of

subject-matter jurisdiction where all three Rooker-Feldman elements were met).

                                             IV.       CONCLUSION

           For the foregoing reasons, the Court concludes that it must grant the defendant’s motion

to dismiss the plaintiff’s Amended Complaint pursuant to Federal Rule of Civil Procedure

12(b)(1).4

           SO ORDERED this 30th day of November, 2022.5


                                                                           REGGIE B. WALTON
                                                                           United States District Judge




4
 Although the defendant requests that the Court dismiss the plaintiff’s Amended Complaint with prejudice, see
Def.’s Mot. at 10, the Court “cannot dismiss [the plaintiff’s Amended] Complaint with prejudice, as [the
d]efendant[] ha[s] urged, because without subject[-]matter jurisdiction, the Court cannot reach the merits of [the
plaintiff’s] claims so as to preclude litigation in a proper forum, if one exists[,]” Hunter, 698 F. Supp. 2d at 101 n. 7.
5
    The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.



                                                           11